Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Specifically, the term “minimize pinch points” is not enabled.
“Pinch points” does not appear to be a term of art, at least relating to the deposition of spacers. The person of ordinary skill understands “pinch off” refers to channel length modulation in the semiconductor processing arts, so clearly this must mean something different as it has nothing to do with the operation of a FET.  The claims purport breadth over any means or methods for eliminating “pinch off.”  Although the BEOL processes are generally very mature and well understood, the term does not have a universally understood meaning in that context. There does not seem to be any direction regarding what method leads to reduction or elimination of “pinch off.”  The word “pinch” appears a grand total of three times in the description section of the specification:
 “The embodiments described herein can obviate the need for a “pillar process” that can result in “flop-over,” thereby reducing or eliminating the risk of flop-over due to pillar cut processes. Moreover, the embodiments described herein can reduce or eliminate pinch points caused by spacer 

“With reference to FIGS. 3 and 4, a top-down view and a cross-sectional view of the device 100 through line A-A′ are provided showing the formation of a spacer 150-1 within the line pattern 145. The spacer 150-1 is formed in a manner that minimizes (e.g., eliminate) pinch points that can be caused by spacer pinch off.
The spacer 150-1 can be formed having a thickness “S”, which can result in the formation of a gap 155-1 having the target line width “W”. For example, the spacer 150-1 can be formed by depositing spacer material, and etching back the spacer material to form the gap 155-1. However, such an embodiment should not be considered limiting.” [0046-47]
The drawings do not show a thickness “S.”  it is further unclear if this thickness is what results in reduced “pinch off.”  It is further unclear if forming the spacer by depositing a conformal layer and etching back the material is what results in reduced “pinch off.” Examiner notes, this method is how all spacers are deposited. There are is no direction or working examples provided by the Applicants as to how to eliminate “pinch off.” The person of ordinary skill is left guessing as to how to practice the invention without even a starting point for experimentation: it could be the deposition mode (CVD, ALD, etc), a temperature, pressure, gas flow rate, combination of reactive and carrier gasses, or any other variable in deposition of insulating layers that may or may not result in reduced “pinch off.” See for example “Pinch Off Plasma CVD Deposition Process and Material Technology for Nano-Device Air Gap/Spacer Formation” by Nguyen et al.1 Reduction/ elimination of “pinch off” was an area of interest by top researchers at little as three years ago. It is certainly not within the purview of the person of ordinary skill.
As a result, the claims are not enabled for one of ordinary skill in the art to practice them.
Since it not ascertainable what reduced or eliminated “pinch off” means, a full can complete search cannot be completed at this time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVREN SEVEN whose telephone number is (571)270-5666. The examiner can normally be reached Mon-Fri 8:00- 5:00 Pacific.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000 /EVREN SEVEN/ Primary Examiner, Art Unit 2812                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 As an aside, this reference was written by IBM and Globalfoundries researchers and known to the Applicants since at least 2018